DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 12-13, 15, 18, and 21-24, and the elected species of a protamine, in the response dated 6/29/2022, is acknowledged.
Claims 33, 48, 70, 84, 99,and 114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 



Claim Status
Claims 6-11, 14, 16-17, 19-20, 25-32, 34-47, 49-69, 71-83, 85-98, 100-113, and 115-125 are cancelled.
Claims 1-5, 12-13, 15, 18, 21-24, 33, 48, 70, 84, 99, and 114 are pending.
Claims 33, 48, 70, 84, 99, and 114 are withdrawn.
Claims 1-5, 12-13, 15, 18, and 21-24 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 13, 15, 18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2002/0155609 A1; cited herein as “Wagner 2002”), in view of Jones (US 2014/0105914 A1).
Wagner 2002 teaches a solid matrix-based composition for directed entry into a monocyte cell, identifies as a “bead vector”. Wagner 2002teaches a bead vector is composed of a nucleic acid component, a lysosome evading component, and a particle that can be phagocytized by monocytic cells (pg 2, [0013]). Wagner 2002 teaches the bead vector itself, or cells pre-treated with the vector, are useful in all gene medicine applications. Wagner 2002 teaches that, because it is specific for monocytic cells, the bead vector is particularly suited to vaccine applications, and, due to the ability of monocytic cells to target tumors, the bead vector is suitable for use in anti-tumor applications, including conventional gene therapy (Abstract). Wagner 2002 teaches the nucleic acid component typically encodes a therapeutic or antigenic nucleic acid or protein (pg 2, [0017]). Wagner 2002 teaches the bead vector is extremely useful for any gene medicine methods, requiring introduction and expression of genes into cells of the monocyte lineage, such as gene vaccination, gene therapy and cancer treatment ([0013] and pg 5, [0049]. 
For claim 15, Wagner 2002 teaches a preferred nucleic acid protecting component is protamine (pg 3, [0031]).
For claim 18, Wagner 2002 teaches the adenovirus penton protein is a well-known complex that enables the virus to evade/disrupt the lysosome/ phagosome (pg 3, [0028]).
For claim 22, Wagner 2002 teaches the bead particle is about 0.5 to about 2.5 microns, ([0013]), the range as claimed.
For claim 23, Wagner 2002 teaches the monocytic cell is a macrophage ([0013]).
Wagner 2002 does not teach a nucleic acid encoding an anti-CTLA4 antibody on a bead.
Jones teaches the missing element of Wagner 2002.
Jones teaches a means for administering to the patient an effective dosage of a nucleic acid encoding humanized antibody that specifically binds to human CTLA4, wherein the antibody blocks binding of human CTLA4 to human B7. The antigen may be associated with tumor growth (pg 2, [0012] and [0017]). Jones teaches that the antigen may be an anti-CTLA4 antibody (pg 2, [0016] and [0018]). Jones teaches the encoded anti-CTLA4 antibody can be linked to another functional molecule, including a therapeutic moiety ([0018]). 
 The skilled artisan would have expected success in substituting Jones' nucleic acid encoding an anti-CTLA4 antibody for the gene based drugs for cancer taught in Wagner 2002’s bead vector because Jones teaches that an encoded anti-CTLA4 antibody is useful for cancer treatment and Wagner 2002 teaches that the bead vector technology is useful for any gene medicine method that requires introduction and expression of genes into cells of the monocyte lineage, such as cancer treatment. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that a bead vector comprising the nucleic acid encoding anti-CTLA4 antibody could be prepared and that incorporation into a bead vector would not affect the therapeutic effectiveness of the drug.

2) Claims  2-5, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner 2002 (cited above), in view of Jones (cited above) and Wagner (US 2009/0081789 A1, cited herein as “Wagner 2009”).
The teachings of Wagner 2002 and Jones are discussed above.
While Wagner 2002 teaches the lysosome evading component can be a virus or a part of a virus, neither Wagner 2002 nor the combination of Wagner 2002 and Jones, teaches the lysosome evading component as a non-infectious virus or part of a virus. Additionally, the combination of Wagner 2002 and Jones does not teach the macrophage in claim 24 as a tumor associated macrophage.
Wagner 2009 teaches the missing elements of the combination of Wagner 2002 and Jones.
For claims 2-5, Wagner 2009 teaches the preferred lysosome evading component includes the adenovirus penton protein, a well-known complex that enables the virus to evade/disrupt the lysosome/phagosome (pg 4, [0036]). Furthermore, Wagner 2009 teaches the lysosome evading component is a non-infectious virus or a non-infectious component and is nonreplicative (pg 8, claims 9-11).
For claim 21, Wagner 2009 teaches the particle to be phagocytosed is not limited by shape or material, and is one that approximates the size of the microbial structures that monocytic cells typically ingest, about 1.0 to about 2.5
μm; these criteria are met by a yeast cell wall particle (pg 2, [0009]). 
For claim 24, Wagner 2009 teaches the skilled artisan immediately will comprehend which proteins can be encoded by a given nucleic acid. Wagner 2009 teaches proteins may be expressed predominantly in the immediate vicinity of a tumor via the tumor-associated macrophage (pg 3, [0027]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a lysosome evading component that is non-infectious and non-replicative as recited by claims 2-5 in the composition taught by the combination of Wagner 2002 and Jones. A person of ordinary skill would have been motivated to choose a lysosome evading component that is non-infectious and non-replicative since Wagner 2009 teaches that viral infection is not required for activity of the nucleic acid component (pg 4, [0040]), one of ordinary skill would believe it safer to utilize a non-infectious and non-replicative virus.
For claim 21, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a yeast cell wall particle as the bead particle taught by the combination of Wagner 2002 an Jones since Wagner 2009 teaches the particle to be phagocytosed is one that approximates the size of the microbial structures that monocytic cells typically ingest, about 1.0 to about 2.5 μm, and further teaches the yeast cell wall particle is commercially available. 
For claim 24, It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to comprise the composition with a macrophage that is a tumor-associated macrophage since Wagner 2009 teaches tumor-associated macrophages are able to deliver an anti-tumor payload in the immediate vicinity of a tumor.

Claim Objection
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The sequence recited in claim 12, as set forth in Fig. 8, does not appear to have been disclosed in the prior art. Genbank Accession No. X04129.1, the “Semliki forest virus 42S RNA genome,” appears to be the closest sequence found in the prior art, having a 65.7% match with the claimed sequence (see the evidentiary art from the search carried out by the Scientific and Technical Information Center (STIC) at the USPTO cited in the PTO-892). Thus, the prior art does not teach or fairly suggest the nucleotide sequence shown in Fig. 8.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612